DETAILED ACTION
Claims 1-27 are pending in the Instant Application. 
Claims 1-27 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority


The Instant Application filed 04/13/2020 is a continuation of 16/542,619, filed 08/16/2019, now U.S. Patent #10,664,470.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 13, 2020 was considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,664,470. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader than U.S. Patent No. 10,664,470, and are included in those claims. The claims are mapped as described below. Those claims that are not mentioned are rejected at least based on their dependency on a rejected claim. 

Instant Application
U.S. Patent No. 10,664,470
Claim 1
Claim 1
Claim 6
Claim 5
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 19
Claim 16



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.








Claim(s) 1, 4, 5, 10, 13, 14, 19, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fish, United States Patent Application Publication No. 2011/0173619.

As per claim 1, Fish discloses a method comprising: 
receiving, by a first computing device, a first transaction, wherein the first transaction comprises a plurality of write operations including a first write operation and a second write operation ([0068] wherein many operations are included in a larger group transaction and [0075] wherein two inserts in bucket 1 are the first and second write operation); 
determining whether the first write operation and the second write operation write to a first row of a first table ([0074]-[0075] wherein row keys are tracked as buckets are constructed and keys are compared so that a first write operation and a second write operation with key A is described); 
generating a third write operation, based on a determination that the first write operation and the second write operation write to the first row in the first table, by combining the first write operation and the second write operation according to a plurality of rules ([0012] wherein transactions are gathered to create a single batch transaction (the third transaction) and [0069] wherein an example of a rule is described), wherein the plurality of rules maintains an order of operations of the first write operation and the second write operation ([0013] wherein the parent child key dependency (order of operations) is maintained); replacing the first write operation and the second write operation with the third write operation to reduce a number of write operations in the ([0075] wherein the writes are executed together in one transaction, in parallel, reducing the number of write operations by merging the deferred write execution and executing the write operations together when the keys match as described by [0042] of the Specification of the Instant Application).  .  

As per claim 4, Fish discloses the method of claim 1, wherein generating the third write operation comprises: generating, based on the plurality of rules, a third update row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is a first update row operation that is followed by the second write operation being a second update row operation ([0096] wherein multiple updates can occur to the same row in the same transaction).
.  
As per claim 5, Fish discloses the method of claim 4, wherein the second update row operation overwrites columns in the first update row operation ([0078] wherein KEY A, Columns C2 and C3, are updated twice in bucket 3, i.e. column overwritten).    

As per claim 10, Fish discloses a computing device comprising: 
a database interface configured to receive a plurality of transactions from a first application ([0020] wherein an API is described to access a database), one or more processors ([0021]); and memory storing instructions ([0021]) that, when executed by the one or more processors, cause the computing device to perform a method 

As per claim 13, claim 13 is the device that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 14, claim 14 is the device that performs the method of claim 5 and is rejected for the same rationale and reasoning.  

As per claim 19, claim 19 is the product that performs the method of claim 1 and is rejected for the same rationale and reasoning. 

As per claim 22, claim 22 is the product that performs the method of claim 4 and is rejected for the same rationale and reasoning. 

As per claim 23, claim 23 is the product that performs the method of claim 5 and is rejected for the same rationale and reasoning. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 








Claims 7, 9, 16, 18, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Bester et al. (“Bester”), United States Patent Application Publication No. 2016/0132543.

As per claim 7, Fish discloses the method of claim 1, but does not disclose wherein generating the third write operation comprises: generating, based on the plurality of rules, a first delete row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is an update row operation that is followed by the second write operation being a second delete row operation. However, Bester teaches generating, based on the plurality of rules, a first delete row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is an update row operation that is followed by the second write operation being a second delete row operation ([0027] wherein if there is a matching key column, the row is deleted as noted and [Fig. 5]). 
Both Fish and Bester aggregate row updates into a transaction or summary. One could perform the delete as in Bester with the transaction in Fish to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of merging transactions into a bucket in Fish with the summarizing rows with a delete when a delete is performed in Bester in order to better provide matching row data. 


As per claim 9, Fish discloses the method of claim 1, but does not disclose combining delete and update operations with the same number of columns into a single prepared statement. However, Bester teaches combining delete and update operations with the same number of columns into a single prepared statement ([0027] wherein if there is a matching key column, the row is deleted as noted and [Fig. 5]). 
Both Fish and Bester aggregate row updates into a transaction or summary. One could perform the delete as in Bester with the transaction in Fish to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of merging transactions into a bucket in Fish with the summarizing rows with a delete when a delete is performed in Bester in order to better provide matching row data. 

As per claim 16, claim 16 is the device that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

As per claim 18, claim 18 is the device that performs the method of claim 9 and is rejected for the same rationale and reasoning.  

As per claim 25, claim 25 is the product that performs the method of claim 7 and is rejected for the same rationale and reasoning. 

. 

Claims 2, 3, 8, 11, 12, 17, 20, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish in view of Lawande et al. (“Lawande”), United States Patent No. 6,882,993.

As per claim 2, Fish discloses the method of claim 1, but does not disclose wherein generating the third write operation comprises: generating, based on the plurality of rules, a first insert row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is a second insert row operation that is followed by the second write operation being an update row operation.  However, Lawande teaches wherein generating the third write operation comprises: generating, based on the plurality of rules, a first insert row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is a second insert row operation that is followed by the second write operation being an update row operation ([Col 12, lines 8-16] wherein an insert followed by a write operation can be a single insert with the updated row value). 
Both Fish and Lawande perform updates on a table. One could apply the insert and update as a combined query as in Lawande with the method of performing updates in Fish to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of 

As per claim 3, note the rejection of claim 2 where Fish and Lawande are combined. The combination teaches the method of claim 2. Lawande further teaches wherein the first insert row operation comprises columns from the second insert row operation being overwritten by columns in the update row operation of the second write operation ([Col 12, lines 8-16] wherein the same value is changed i.e. columns are overwritten). .  

As per claim 8, Fish discloses the method of claim 1, but does not disclose wherein generating the third write operation comprises: generating, based on the plurality of rules, a first insert row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is a delete row operation that is followed by the second write operation being a second insert row operation. However, Lawande teaches generating, based on the plurality of rules, a first insert row operation as the third write operation to replace the first write operation and the second write operation, wherein the first write operation is a delete row operation that is followed by the second write operation being a second insert row operation ([Col 6, lines 35-49] wherein a delete and insert are described as being performed in that order and the queries are combined.)
Both Fish and Lawande perform updates on a table. One could apply the delete and insert as a combined query as in Lawande with the method of performing updates in Fish to teach the claimed invention. It would have been obvious to one of ordinary skill 

As per claim 11, claim 11 is the device that performs the method of claim 2 and is rejected for the same rationale and reasoning.  

As per claim 12, claim 12 is the device that performs the method of claim 3 and is rejected for the same rationale and reasoning.  

As per claim 17, claim 17 is the device that performs the method of claim 8 and is rejected for the same rationale and reasoning.  

As per claim 20, claim 20 is the product that performs the method of claim 2 and is rejected for the same rationale and reasoning. 

As per claim 21, claim 21 is the product that performs the method of claim 3 and is rejected for the same rationale and reasoning. 
  
As per claim 26, claim 26 is the product that performs the method of claim 8 and is rejected for the same rationale and reasoning. 

Claim 6, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fish, in view of Huang et al. (“Huang”), United States Patent Application Publication No. 2006/0004750. 

As per claim 6, Fish discloses the method of claim 4, but does not disclose wherein the second update row operation adds at least one column to the first update row operation.  However, Huang teaches wherein the second update row operation adds at least one column to the first update row operation ([0031] wherein a column update is described).
Fish describes a first and second row update but does not explicitly describe the update adding a column. Huang describes an updating that adds a column. One could use the system of merging updates in Fish with the update being one of a column add update in Huang to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of merging updates in Fish with the update adding a column in Huang in order to provide a user with the updates needed without having to perform multiple transactions. 

As per claim 15, claim 15 is the device that performs the method of claim 6 and is rejected for the same rationale and reasoning.  

As per claim 24, claim 24 is the product that performs the method of claim 6 and is rejected for the same rationale and reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158